Citation Nr: 1451384	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  07-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, bi-polar disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to March 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and August 2008 issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The case has been returned to the Board following the completion of evidentiary development in accordance with an April 2012 Order from the United States Court of Appeals for Veterans Claims (Court) that granted an April 2014 Joint Motion for Remand submitted by the litigating parties.  


REMAND

The Veteran seeks service connection for a psychiatric disorder due to his military service.  He has claimed that he was treated for schizophrenia prior to his enlistment and that this disorder was aggravated by his active duty service.  In addition, the Veteran has asserted that his mental disorder was "trigged" by learning that a fellow service member with whom he socialized was homosexual and by his attendance at a house party while stationed at Fort Lewis, Washington.  The Veteran has also claimed that he has posttraumatic stress disorder (PTSD) related to his service in the Gulf War.  

Initially, the issue on appeal has been re-characterized multiple times during the pendency of the claim to reflect the medical evidence showing varying psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the evidence currently of record reflects a diagnosis of PTSD, the issue has been re-captioned to include this diagnosis, as seen on the title page above.

Recently, during a September 2014 private psychiatric evaluation, the Veteran asserted that his claimed psychiatric disorder was due to in-service personal assault.  Specifically, he claimed that during his service at Fort Lewis, a staff sergeant made him go into a house that was "booby trapped" with explosives that went off once he entered the building; the Veteran claimed to have been terrified, shocked, and disoriented following the incident.  He also claimed that while stationed at Fort Carson, Colorado, he was harassed by a different staff sergeant who tried to get him out of the service.  The Veteran further asserted that he was physically assaulted by another staff sergeant and that this incident was witnessed by another noncommissioned officer.   

When a veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2014); see also Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of claim of PTSD based upon personal assault.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue encompassed in the broader claim for service connection for an acquired psychiatric disorder.

A remand is also required in order to determine the exact nature and etiology of the Veteran's current psychiatric disorder(s).  In this regard, the Veteran underwent a VA examination with respect to his claim in October 2012.  In addendum reports dated in November 2012 and January 2014, the October 2012 examiner identified the Veteran's sole psychiatric diagnosis as schizophrenia, paranoid type.  The examiner opined that the disorder "clearly and unmistakably existed prior to service" and determined that the disorder "was clearly and unmistakable not aggravated beyond its nature progression by an in-service injury, event, or illness."  The examiner based the opinion that the disorder was not aggravated in service, in part, on the Veteran's failure to endorse any events, injuries, or illness during service that might have worsened his schizophrenia.  However, this opinion does not take into account the Veteran's recent assertions of experiencing in-service personal trauma.  Additionally, the opinion does not address recent assertions advanced by the Veteran's representative in August 2014 that the Veteran exhibited psychiatric symptoms in service after he was placed in a leadership position (assistant squad leader) in 1993.  As evidence to support this assertion, the Veteran's representative noted that the Veteran's service personnel records dated after this time include notations that he lacked confidence, made mistakes, used poor judgment, demonstrated little enthusiasm, and did not take responsibility.  As the October 2012 VA examiner's opinions do not address the Veteran's new assertions and this in-service evidence, the opinion is inadequate with which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103(d); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination to be inadequate where the examiner formulates an opinion without considering the Veteran's statements).  See also, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The evidence of record also includes a September 2014 evaluation report provided by private psychologist, M.S., Ph.D.  The private psychologist indicated that the Veteran's claims file was reviewed prior to the evaluation and relayed the three incidents of claimed in-service personal assault described above.  Following a mental status evaluation, the Veteran was given an Axis-I diagnosis of PTSD based, in part, on the Veteran's report of in-service stressors and continuing symptomatology thereafter.  The psychologist stated that "if schizophrenia existed prior to military service, clearly that condition had remitted significantly well such that the military admitted him fit to enter service."  The psychologist further stated that "it also seems clear that the [Veteran's] traumas which occurred while in military service could have easily exacerbated any preexisting difficulties."  The psychologist concluded that it was "at least as likely as not that PTSD related to his military experience" was the Veteran's correct diagnosis.  However, the Board finds that the psychologist's conclusion identifying the Veteran's diagnosis as PTSD to be internally inconsistent with his prior statement suggesting that the Veteran's psychiatric diagnoses also include schizophrenia.    

Given the deficiencies in the January 2014 VA examination and September 2014 private examination reports, as well as the conflicting diagnoses and opinions contained therein, an additional VA examination is needed in order to ascertain the exact nature and etiology of the Veteran's claimed psychiatric disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d )(2002); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claim based on in-service personal assault or harassment.  38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. §§ 3.159(b), 38 C.F.R. § 3.304(f)(5) (2014).  In particular, the RO must advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  

2.  The RO must also contact the Veteran and request that he provide additional details regarding his reported in-service stressor(s).  He must be asked to identify the complete name, unit assignments, and addresses of all the individuals that were involved in or witnessed the harassment and assault that he claims took place while in service, as well as any individuals he may have confided in regarding the incidents.  The Veteran must be informed that he can submit statements from identified individuals to corroborate his stressor statements.  The Veteran must be specifically informed that he must submit statements on his own behalf, or have others forward them directly to the RO.

If any statements are obtained, the RO should verify through service department sources (if applicable) that each individual offering a statement was actually stationed with the Veteran at the time in question.

The RO must also attempt to procure copies of all records which have not previously been obtained from identified sources, to include any outstanding VA or private medical records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a psychiatric examination to determine the nature and etiology of all psychiatric disorders present during the period of the claim.  The claims file and all electronic records must be made available to the examiner.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary studies, tests, and evaluations must be performed.  The examiner must integrate previous findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render a diagnosis for any currently or previously diagnosed psychiatric disorder.  In so doing, the examiner must specifically comment upon the September 2014 diagnosis of PTSD.

Additionally, the examiner must opine as to whether any found psychiatric disorder is causally or etiologically related to the Veteran's military service, to include the Veteran's claimed in-service stressors of being present in a house that was "booby trapped" with explosions and being harassed and/or physically assaulted by two staff sergeants.  In so doing, the examiner must opine as to whether a psychiatric disorder pre-existed the Veteran's military service and if so, the evidence upon which this finding was made.  Then, the examiner must state whether any pre-existing psychiatric disorder was not aggravated beyond the nature course of that disorder by such service and the specific evidence upon which this finding was made.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  Once the above actions has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


